                  Case 1:20-cr-00170-DAD-BAM Document 11 Filed 12/22/20 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                           Page 1 of        3        Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California                                  FILED
                                                                                                                Dec 22, 2020
                                                                                                             CLERK, U.S. DISTRICT COURT
                                                                                                           EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                          )             Case No.      1:20-cr-00170-DAD-BAM
KYLE WAYNE SMITH,                                                         )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                              Place

      U.S. MAGISTRATE JUDGE Barbara A. McAuliffe in Courtroom 7 (unless another courtroom is designated)

      on                                                 MARCH 24, 2021 at 1:00 PM
                                                                              Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.




(Copies to:       Defendant (through Pretrial)               PRETRIAL SERVICES                 US ATTORNEY           US MARSHAL)
DocuSign Envelope ID: 9F80CAAA-6262-46EF-9EE0-15B43E378BCE

                     Case
     AO 199B (Rev. 09/08-    1:20-cr-00170-DAD-BAM
                          EDCA [Fresno]) Additional Conditions of ReleaseDocument
                                                                         (General)      11 Filed 12/22/20 Page 2 of 3
                                                                                                                    Page                     2 of    3 Pages

     SMITH, Kyle Wayne
     Doc. No. 1:20-CR-00170-DAD-BAM

                                                  ADDITIONAL CONDITIONS OF RELEASE
    Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
    persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

          (6)       The defendant is placed in the custody of:

                       Name of person or organization             Stephanie Marie Hylton

             who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
             defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
             release or disappears.

                       SIGNED: ________________________________
                                         CUSTODIAN
          (7)       The defendant must:
                    (a)   report on a regular basis to the following agency:
                           Pretrial Services and comply with their rules and regulations;
                    (b)   report telephonically to the Pretrial Services Agency on the first working day following your release from
                           custody;
                    (c)   reside at a location approved by the PSO, and not move or be absent yourself from this residence for more than
                           24 hrs. without prior approval of PSO; travel restricted to the Eastern District of California unless otherwise
                           approved in advance by PSO;
                    (d)   report any contact with law enforcement to your PSO within 24 hours;
                    (e)   cooperate in the collection of a DNA sample;
                    (f)   maintain or actively seek employment, and provide proof thereof to the PSO, upon request;
                    (g)   not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                           dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                           currently under your control;
                    (h)   submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the
                           costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;
                    (i)   refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription
                           by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed
                           medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
                    (j)   participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency,
                           as approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability
                           to pay, as determined by the PSO;
                    (k)   not apply for or obtain a passport or any other traveling documents during the pendency of this case; and
                    (l)   execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
                           release, the following sum of money or designated property: An unsecured bond signed by the defendant, Kyle
                           Wayne Smith, in the amount of $50,000, and an unsecured bond signed by the defendant’s brother, Bradley
                           Smith, in the amount of $50,000 (for a total of $100,000), to be replaced by a $50,000 secured bond, as secured
                           by the available equity in the residence located at 10506 S. Chestnut, Fresno, CA 93725.

                     USMS SPECIAL INSTRUCTIONS:
           
                                                              3        3
     Case 1:20-cr-00170-DAD-BAM Document 11 Filed 12/22/20 Page 3 of 3


            KYLE WAYNE SMITH




X




    12/22/2020

                               BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
